  1   Sandra C. Oswalt, Esq. (027283)
  2   OSWALT LAW GROUP, PC
      300 West Clarendon Avenue, Suite 290
  3   Phoenix Arizona 85013
      Tel: (602) 773-5699| Fax: (602) 773-5739
  4   sandra@oswaltlawgroup.com
      Attorneys for Debtors
  5
  6
  7
                          UNITED STATES BANKRUPTCY COURT
  8
                                   DISTRICT OF ARIZONA
  9
      In re:                                     Chapter 13 Proceedings
 10                                              Case No.: 4:19-bk-00206-BMW
      RICKY R. BUCHANAN,
 11   DANE L. BUCHANAN,                          NOTICE OF SUBMITTING REQUEST
 12                                              TO TRUSTEE TO COMMENCE
                        Debtors.                 ADEQUATE PROTECTION PAYMENTS
 13
 14            The Debtors, Ricky and Dane Buchanan, by and through undersigned

 15   counsel, hereby request that the Trustee begin monthly adequate protection
      payments of $265.00 per month to Alaskan USA Federal Credit Union, for the 2016
 16
      Dodge Ram and $65.00 per month to Freedom Road Financial, for the 2015 KTM
 17
      Motorcycle.
 18
 19
               RESPECTFULLY SUBMITTED this 3rd day of May, 2019.
 20
 21                                           OSWALT LAW GROUP, PC
 22                                           /s/ Sandra C. Oswalt (027283)
                                              Sandra C. Oswalt, Esq.
 23                                           Attorney for Debtors
 24
 25
 26
 27
 28



Case 4:19-bk-00206-BMW      Doc 18 Filed 05/03/19 Entered 05/03/19 12:03:24        Desc
                            Main Document    Page 1 of 2
  1                                CERTFICATE OF SERVICE
  2
             This 3rd day of May, 2019, the foregoing was electronically transmitted to the
  3   Clerk’s office using the CM/ECF system for filing and transmittal of a notice of
      electronic filing to the following CM/ECF registrant:
  4
  5
      DIANNE C. KERNS
  6   mail@dcktrustee.com
  7
  8   U.S. TRUSTEE
      USTPRegion14.PX.ECF@USDOJ.GOV
  9
 10
 11   By: /s/ Morgan Chacon
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



Case 4:19-bk-00206-BMW     Doc 18 Filed 05/03/19 Entered 05/03/19 12:03:24          Desc
                           Main Document    Page 2 of 2
